


Exhibit 10.1


Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.


COAL PURCHASE AND SALE AGREEMENT NO. 10-62-15-900


This COAL PURCHASE AND SALE AGREEMENT No. 10-62-15-900 (this “Agreement”) is
entered into as of February 26, 2015 (the “Effective Date”), by and between AEP
Generation Resources Inc. (“Buyer”) and Oxford Mining Company, LLC (“Seller”).
Buyer and Seller are also referred to herein individually as a “Party” and
collectively as the “Parties.”


The Parties hereby agree as follows:


DEFINITIONS


“AEP” means American Electric Power Company, Inc.
“AEP Plants” shall have the meaning set forth in Article IX, Section 9.2(b).
“Affiliates” means with respect to any entity, any other entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such entity. For this purpose, “control” means the
direct or indirect ownership of 50% or more of the outstanding capital stock or
other equity interests having ordinary voting power.
“Agent(s)” shall have the meaning set forth in Article III, Section 3.2.
“Agreement” shall have the meaning set forth in the preamble.
“Approved Production Source(s)” shall have the meaning set forth in Schedule
2.1.
“Approved Reserve(s) of Coal” shall have the meaning set forth in Schedule 2.1.
“ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.
“Bankruptcy Proceeding” means, with respect to a Party or entity, a proceeding
or circumstance where such Party or entity (a) makes an assignment or any
general arrangement for the benefit of creditors, (b) files a petition, has a
petition filed against it or its assets, or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy or similar law for the protection of creditors, (c) otherwise becomes
bankrupt or insolvent (however evidenced), or (d) is unable to pay its debts as
they fall due.
“Btu” means the amount of energy required to raise the temperature of one (1)
pound of pure water one (1) degree Fahrenheit from 59.5° Fahrenheit to 60.5°
Fahrenheit at a constant pressure of 14.73 pounds per square inch absolute.
“Btu/lb.” shall be the form to represent heating value.
“Business Day” means a day on which Federal Reserve member banks in New York
City, New York are open for business; and a Business Day shall open at 8:00 a.m.
and close at 5:00 p.m. Eastern Prevailing Time.
“Buyer” shall have the meaning set forth in the preamble.
“Buyer Indemnitees” shall have the meaning set forth in Article XIV, Section
14.3(b).
“Claiming Party” shall have the meaning set forth in the definition of Force
Majeure Event.
“Coal” means crushed, bituminous coal to be sold by Seller and purchased by
Buyer, the quality of which shall conform to the Quality Specifications set
forth in Article III, and which does not trigger Buyer’s rejection




--------------------------------------------------------------------------------




rights under Article II, or is otherwise acceptable by Buyer under this
Agreement. Such Coal shall (a) be substantially free from any extraneous
materials (including, but not limited to mining debris, synthetic fuels, bone,
slate, iron, steel, petroleum coke, earth, rock, pyrite, wood or blasting wire),
(b) be substantially consistent in quality throughout a Shipment, (c) meet the
size required, and (d) have no intermediate sizes (including fines) added or
removed.
“Commercially Reasonable Efforts” means the taking by a Party of such action as
would be in accordance with reasonable commercial practices as applied to the
particular matter in question to achieve the result as expeditiously as
practicable; provided, however, that such action shall not require that such
Party incur unreasonable expense.
“Contract RFR Quantity” shall have the meaning set forth in Article II.
“Contract Price” means the price in United States dollars per Ton to be paid by
Buyer to Seller for the purchase of Coal and any other proper charges pursuant
to this Agreement, which price is set forth in Article V.
“Contract Quantity” shall have the meaning set forth in Article II.
“Contract Year” means the period commencing January 1, 2016 and ending December
31, 2016 and each period thereafter commencing January 1 and ending the
immediately succeeding December 31 during the Delivery Period.
“Costs” means any brokerage fees, commissions and other transactional costs and
expenses reasonably incurred either by the Non-Defaulting Party as a result of
terminating any hedges or other risk management contracts and/or entering into
new arrangements in order to replace the Contract Quantity not delivered by
Seller or not accepted by Buyer, as the case may be, and legal costs incurred by
the Non-Defaulting Party.
“Credit Support” means the support of the obligations of Seller through a
guaranty in a format acceptable to Buyer or through a letter of credit in a
format and from an issuer acceptable to Buyer.
“Credit Support Provider” means the entity, if any, that provides Credit
Support.
“Defaulting Party” shall have the meaning set forth in Article XVII, Section
17.1.
“Delivery Period” shall have the meaning set forth in Article I, Section 1.2.
“Designated Delivery Point” shall have the meaning set forth in Schedule 2.1.
“Early Termination Date” shall have the meaning set forth in Article XVII,
Section 17.2.
“Eastern Prevailing Time” means Eastern Standard Time or Eastern Daylight Saving
Time in effect in New York, New York, as the case may be on the relevant date.
“Effective Date” shall have the meaning set forth in the preamble.
“Event of Default” shall have the meaning set forth in Article XVII, Section
17.1.
“FOB” shall have the meaning given to the term “F.O.B.” in the Ohio UCC.
“Force Majeure Event” means an event or circumstance that prevents a Party (the
“Claiming Party”) from performing its obligations under this Agreement, which
event or circumstance is not within the reasonable control of, or the result of
the negligence of, the Claiming Party, and which by the exercise of due
diligence the Claiming Party is unable to overcome or avoid or cause to be
avoided. Force Majeure Event includes, but is not limited to, an event or
occurrence beyond the control of a Party, such as, without limitation, acts of
God, war, insurrection, riots, nuclear disaster, strikes, labor disputes,
threats of violence, labor and material shortages, fires, explosions, floods,
river freeze-ups, breakdowns or damage to mines, plants, equipment, or
facilities (including a forced outage or an extension of a scheduled outage of
equipment or facilities to make repairs to avoid breakdowns thereof or damage
thereto), interruptions to or slowdowns in transportation, railcar shortages,
barge shortages, embargoes, orders, or acts of civil or military authority,
laws, regulations, or administrative rulings, or total or partial interruptions
of a Party’s operations which are due to any enforcement action or other
administrative or judicial action arising from an environmental law




--------------------------------------------------------------------------------




or regulation. A Force Majeure Event shall not be based on: (a) Buyer’s
inability economically to use or resell the Coal purchased hereunder; (b)
adverse geological or mining conditions; (c) Seller’s ability to sell the Coal
at a price greater than the Contract Price; or (d) Seller’s inability to
economically produce or obtain the Coal.
“Free Loading Day” means a loading day for which Seller shall not be obligated
to pay demurrage charges with respect to a barge. A loading day shall commence
at 7:00 a.m. of a calendar day and end at 7:00 a.m. the next calendar day. The
first Free Loading Day shall commence at the later of the first 7:00 a.m.
immediately following the delivery of said barge to a Designated Delivery Point,
or 7:00 a.m. on the barge loading date specified in Seller’s request for
placement of barges.
“Free Loading Period” means a period of two (2) consecutive Free Loading Days.
“Gains” means, with respect to a Party, an amount equal to the present value of
the economic benefit, if any, (exclusive of Costs) to it resulting from the
termination of its obligations with respect to this Agreement, determined in a
commercially reasonable manner.
“Governmental Action” shall have the meaning set forth in Article IX, Section
9.2.
“Half-Month” means, with respect to any calendar month, both (a) the period from
and including the first day of such month through and including the fifteenth
day of such month and (b) the period from and including the sixteenth day of
such month through and including the last day of such month.
“Imaged Agreement” shall have the meaning set forth in Article XXX.
“Interest Rate” shall have the meaning set forth in Article IV, Section 4.3.
“Letter of Credit” means an irrevocable, standby letter of credit, issued by a
major United States commercial bank or the United States branch office of a
foreign bank, reasonably acceptable to the beneficiary with, in either case, a
senior unsecured credit rating of at least (a) "A-" by S&P and "A3" by Moody's,
if such entity is rated by both S&P and Moody’s or (b) "A-" by S&P or "A3" by
Moody's, if such entity is rated by either S&P or Moody’s but not both.
“Losses” means, with respect to a Party, an amount equal to the present value of
the economic loss, if any, (exclusive of Costs) to it resulting from the
termination of its obligations with respect to this Agreement, determined in a
commercially reasonable manner.
“Material Adverse Change” means a Party has reasonable grounds to believe that
the creditworthiness of the other Party or such other Party’s Credit Support
Provider, as applicable, has become unsatisfactory, or the ability of the other
Party or such other Party’s Credit Support Provider to perform under this
Agreement has been materially impaired.
“Moody’s” means Moody’s Investors Service, Inc. or its successor.
“New Taxes” means any Taxes, fees, or assessments enacted and effective after
the Effective Date, including, without limitation, that portion of any Taxes or
New Taxes that constitutes an increase.
“NIST Handbook #44” means National Institute of Standards and Technology
Handbook #44.
“Non-Defaulting Party” shall have the meaning set forth in Article XVII.
“Ohio UCC” means the Uniform Commercial Code as in effect in the State of Ohio.
“Party” and “Parties” shall have the meanings set forth in the preamble.
“Performance Assurance” means collateral in the form of either cash or Letters
of Credit or such other security of the type and amount requested by the Party
demanding Performance Assurance.
“PII” shall have the meaning set forth in Article XXVI.
“Plant” means the Conesville generating facility, Units 5 and 6, located near
Conesville, Ohio.
“Quality Specifications” means the quality characteristics specified in Article
III, Table 3.1. on an “As-Received” basis, using ASTM standards.




--------------------------------------------------------------------------------




“Referee Sample” shall have the meaning set forth in Article VIII, Section
8.2(e).
“Replacement Price” means the market price for the applicable quantity at the
Designated Delivery Point as determined by Buyer in a commercially reasonable
manner.
“S&P” means the Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or its successor.
“Sales Price” means the market price for the applicable quantity at the
Designated Delivery Point as determined by Seller in a commercially reasonable
manner.
“Secured Party” shall have the meaning set forth in Article XIX.
“Seller” shall have the meaning set forth in the preamble.
“Selling Price” shall have the meaning set forth in Article VII.
“Settlement Amount” shall have the meaning set forth in Article XX.
“Shipment” means, as applicable: (a) the aggregate of the truckloads of Coal
that are unloaded at the Designated Delivery Point on any one (1) day in
accordance with the applicable Transportation Specifications; (b) the aggregate
of the amounts of Coal delivered FOB Plant on any one (1) day via the belt.
“SO2” means sulfur dioxide and “SO2 per mmBtu” means sulfur dioxide per million
Btu.
“Taxes” means any or all ad valorem, property, business and occupation,
occupation, severance, generation, first use, conservation, Btu or energy,
utility, gross receipts, privilege, sales, use, consumption, excise, lease,
transaction, and other taxes, governmental charges, licenses, fees, permits and
assessments, or increases therein, other than taxes based on net income or net
worth.
“Term” shall have the meaning set forth in Article I, Section 1.1.
“Third Party Impositions” shall have the meaning set forth in Article VI,
Section 6.1.
“Ton” means 2,000 pounds avoirdupois weight.
“Transportation Specifications” means the timing and tonnage requirements for
Shipment(s) set forth in Schedule 2.4.




ARTICLE I
Term and Delivery Period


Section 1.1. Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date, and shall remain in effect through December 31, 2018, except as
provided elsewhere in this Agreement.


Section 1.2. Delivery Period. The delivery period under this Agreement (the
“Delivery Period”) shall be from January 1, 2016 through December 31, 2018,
except as provided elsewhere in this Agreement.






--------------------------------------------------------------------------------






ARTICLE II
Obligations and Deliveries


Section 2.1. Contract Quantity. During the Delivery Period, Seller agrees to
sell and deliver to Buyer and Buyer agrees to purchase and accept delivery from
Seller, FOB Plant, from the Approved Production Source(s) and the Approved
Reserve(s) of Coal at the Designated Delivery Point as specified in Schedule
2.1, the Contract Quantity of Coal set forth herein.


Table 2.1
Contract Year
Contract Quantity (in Tons)
Contract RFR Quantity (in Tons)
2016
1,300,000
400,000
2017
1,200,000
300,000
2018
750,000
200,000



Such tonnage of the Contract Quantity of Coal shall be delivered ratably during
each month of each Contract Year.
Seller will have a right of first refusal (“RFR”) to supply Buyer’s additional
need at the Plant up to the Contract RFR Quantity in each Contract Year listed
above. Buyer shall first notify Seller of its interest (the “RFR Notice”) in any
portion of the Contract RFR Quantity (the “Noticed RFR Tons”) at least thirty
(30) days prior to the start of desired delivery of the Noticed RFR Tons, and
for any part of the Noticed RFR Tons for which Seller does not give Buyer a
notice of commitment to supply hereunder within four (4) Business Days after
Seller’s receipt of the RFR Notice, Buyer may purchase that part of the Noticed
RFR Tons from other sources or suppliers.


Time for delivery of the quantities set forth herein is of the essence.


Section 2.2. Reconsignment and/or Resale Rights. From time to time, and at any
time, Buyer shall have the right, but not the obligation, to have all or any
part of the Coal sold hereunder consigned for delivery to an alternate
destination, and/or to make all or any part of the Coal sold hereunder available
for purchase by any person(s), whether or not affiliated with Buyer, through
Buyer’s permitted assignment of this Agreement or Buyer’s purchase and
subsequent resale to others of such Coal.
Should Buyer exercise its right to consign the Coal for delivery to an alternate
consigned destination and/or exercise its right to resell the Coal, Seller shall
arrange for transportation to the reconsigned destination designated by Buyer,
at Buyer’s expense, in accordance with the Transportation Specifications
attached hereto as Schedule 2.4 or as otherwise provided by Buyer at the time of
exercising its rights under this Article II, Section 2.2.
Should Buyer exercise its right to resell all or any part of the Coal, the
Parties agree that Buyer’s customer may perform some of Buyer’s obligations but
that Buyer shall remain liable for all of Buyer’s obligations under this
Agreement. All information to be supplied by Seller to Buyer under this
Agreement (including, without limitation, analysis, weights, train manifest, and
invoicing information) shall be supplied to Buyer and Buyer shall be responsible
for transmitting such information to Buyer’s customer. In addition, Buyer is
specifically released from its confidentiality obligations under Article XXVI
with respect to quality and weighing information and other relevant information
provided by Buyer to Buyer’s customer.


Section 2.3. Scheduling. The Parties will work together in good faith to agree
on a reasonable and mutually acceptable delivery schedule in ratable quantities
within the Term and within each month during the Term.


Section 2.4. Delivery. The Coal shall be delivered to Buyer FOB Plant at the
Designated Delivery Point in accordance with the Transportation Specifications
detailed in Schedule 2.4.
Seller shall be responsible for any costs or charges imposed on or associated
with the delivery of the Contract Quantity up to the Designated Delivery Point.
Buyer shall be responsible for any costs or




--------------------------------------------------------------------------------




charges imposed on or associated with the Contract Quantity upon taking title to
the Coal at the Designated Delivery Point in accordance with Article XV.
If a Party is charged for any increased transportation charges, penalties, or
other costs, including demurrage, attributable to the other Party’s failure to
timely load or unload the Coal in accordance with the terms of this Agreement,
including the timing and tonnage requirements of the Transportation
Specifications, and if such failure is not due to a Force Majeure Event, such
failing Party shall reimburse the other Party for such charges.
Each Party shall immediately contact the other Party in the event of a
curtailment or interruption in the delivery or receipt of Coal hereunder. Each
Party shall contact the other Party with as much advance notice as reasonably
possible regarding any such impending curtailment or interruption.


        
ARTICLE III
Quality Specifications


Section 3.1. Quality Specifications. Seller shall cause all Coal delivered to
Buyer, pursuant to this Agreement, to comply with the Quality Specifications set
forth in Table 3.1 below. The Coal required and delivered hereunder shall meet
the “Quality Specifications” as identified in Table 3.1, which includes the
“Contracted Specification(s),” the “Half-Month Suspension Limit(s)” and the
“Shipment Rejection Limit(s),” as applicable.


Table 3.1
QUALITY SPECIFICATIONS:    
 
“As-Received” Basis
 
Contracted Specification(s)
Half-Month Suspension Limit(s) (A)*
Shipment Rejection Limit(s) (B)(D)(E)*
Ash (%)
[***]
[***]
[***]
Heating Value (Btu/lb.)
[***]
[***]
[***]
Moisture (%)
[***]
[***]
[***]
Sulfur Dioxide (lbs. SO2/mmBtu) (C)*
[***]
[***]
[***]
Ash Fusion Temp. (H=½w) oF Red. Atm. (E)*
[***]
[***]
[***]
Chlorine (% dry) (E)*
[***]
[***]
[***]
Hardgrove Grindability
[***]
[***]
[***]
Mercury (lbs./TBtu) (F)*
[***]
[***]
[***]
Volatile Matter (%)(E)*
[***]
[***]
[***]
Sizing:
[***]



*Definitions:
(A) =
the Half-Month weighted average analysis result (as determined under Article
VIII).

(B) =
the analysis result of the sample (or composite of samples, if more than one)
representing each Shipment of Coal.

(C) =
For the purpose of determining the pounds of sulfur dioxide per million Btu, the
figures shall be rounded to the nearest one hundredth. For example, [***] pounds
SO2 per million Btu shall mean [***] pounds SO2 per million Btu, while [***]
pounds SO2 per million Btu shall mean [***] pounds SO2 per million Btu and shall
be deemed, for example, not to have met a [***] pounds SO2 per million Btu
specification.

(D) =
Buyer shall also have the right to reject any Coal that: 1) exceeds [***]%
capable of passing a [***] square wire cloth sieve; 2) is not free flowing and
free of extraneous material upon unloading; 3) has intermediate sizes (including
fines) added or removed.; and 4) is either smoking or in some form of
combustion.

(E) = Mercury data shall be measured in pounds per trillion Btu. Shipments will
not be rejected based on the Mercury value as it will be determined after the
shipment has been unloaded. Shipment value is provided for guidance in meeting
the monthly suspension limit.


Subject to Buyer following the procedures set forth in this paragraph, Buyer may
terminate deliveries from an Approved Production Source(s) if Buyer, in its
commercially reasonable judgment, determines




--------------------------------------------------------------------------------




through actual operating experience that the Coal delivered by Seller under this
Agreement from such Approved Production Source(s), even if the Coal meets the
requirements and specifications of Table 3.1, (i) causes unsatisfactory
performance at the Plant, or (ii) requires Buyer to modify equipment,
facilities, practices, or processes, and provided that such circumstances in (i)
and (ii) do not result from Buyer changing its blending or operational
procedures for the purpose of purporting to terminate deliveries from an
Approved Production Source(s) pursuant to this Section 3.1. Buyer shall provide
Seller with written notice thereof, specifying the basis of such unsatisfactory
performance or modification and Buyer shall have the right to suspend all
further deliveries of Coal from such Approved Production Source(s) by giving
notice thereof to Seller. Promptly after such notice is delivered, the Parties
shall meet and attempt in good faith to reach a mutually agreeable solution to
resolve the difficulties. Buyer shall provide to Seller documentation of the
unsatisfactory performance due to use of Seller’s Coal from such Approved
Production Source and Buyer shall make such documentation available for Seller’s
review during such time as the Parties are attempting in good faith to resolve
the difficulties. If the Parties are unable to reach a mutually agreeable
solution within twenty (20) days after delivery of Buyer’s notice to Seller,
then Buyer may terminate deliveries from such Approved Production Source(s) upon
fifteen (15) days prior notice to Seller. If more than three Approved Production
Sources have been terminated and in Buyer’s reasonable judgment the Coal
continues to causes unsatisfactory performance at the Plant, or requires Buyer
to modify equipment, facilities, practices, or processes, then Buyer shall have
the right to terminate this Agreement. Upon termination of this Agreement,
neither Party shall have any obligation to the other Party, except for payment
obligations for performance prior to termination. Additionally, the Parties
agree that such termination of either this Agreement or deliveries from such
Approved Production Source shall not constitute an Event of Default as provided
for in Article XVII, Section 17.1, and therefore no damages shall apply.


Section 3.2 Agent(s) for Rail Coal. At Buyer's request to be promptly confirmed
electronically, Seller shall cause a freeze-conditioning agent and/or a
side-release agent ("Agent(s)") to be applied to the Coal or the railcar,
respectively. Seller will cause only the Agent(s) specified by Buyer to be used
and will cause the Agent(s) to be applied in a reasonable manner as specified by
Buyer. Buyer will provide reasonable advance notice of the dates for starting
and ending the Agent(s) application. Buyer shall pay Seller an amount equal to
Seller’s actual reasonable costs of the Agent(s) and the application work,
provided Seller has done so in strict accordance with Buyer’s instructions.


Section 3.3. Rejection and Suspension. In addition to all other remedies at law
or in equity, and in addition to the price adjustments provided for in Article
VII, Buyer shall have the following rights and remedies upon Seller's failure to
conform to the requirements as set forth in this Article III.
(a) Buyer shall have the right to reject any Shipment hereunder if the Coal
therein fails to conform to any requirement set forth in this Article III.
Should Buyer exercise such right of rejection, it shall notify Seller by
telephone upon discovery of the nonconformance, such notification to be promptly
confirmed in writing.
(b) Buyer shall have the right to suspend all further Shipments hereunder if:
(i) there are three (3) non-conforming Shipments, whether rejected or not, in
any three (3) month period; (ii) two (2) out of four (4) consecutive Shipments
are non-conforming Shipments; or (iii) the Coal quality fails to meet the
defined minimum or exceeds the defined maximum “Half-Month Suspension”
specifications applicable under this Article III. Should Buyer exercise such
right to suspend further Shipments, Buyer shall notify Seller of its exercise of
such right of suspension within fifteen (15) calendar days after the day or
Half-Month period in which such failure occurs.
(c) Upon receipt of Buyer's notice of suspension, Seller shall immediately
suspend further Shipments and make every reasonable effort to correct the
conditions giving rise to the Shipments failing to conform to such
specifications or requirements. Seller shall inform Buyer in writing on a weekly
basis of such corrective actions taken by Seller.
During such suspension, Seller shall permit Buyer's full access to the
production sources and related facilities hereunder and to all engineering data
related thereto. Buyer shall have the right, but not the duty, to participate in
any and all discussions relating to the matter and to recommend procedures to
correct said matter.




--------------------------------------------------------------------------------




Such suspension shall continue until Seller provides Buyer with assurances in
writing that are satisfactory to Buyer that the conditions causing Shipments not
in accordance with this Agreement have been corrected and that Seller can and
shall deliver Coal meeting the Article III requirements and meeting the Quality
Specifications of Table 3.1.
Upon receipt by Buyer of Seller's satisfactory written assurances, as determined
by Buyer in its sole discretion, Shipments shall be resumed at the rate
specified in Article II.
(d) In the event that: (i) Seller fails to provide Buyer with such assurances
within ten (10) days after the date of Buyer's notice of suspension as described
in this Section 3.3; or (ii) having provided such assurances, Seller fails to
correct such conditions and resume Shipments in the ensuing thirty (30) days
thereafter; or (iii) after such resumption of Shipments, Seller's subsequent
deliveries at any time during the ensuing ninety (90) days does not meet the
“Half-Month Suspension” or “Shipment Rejection” specifications applicable under
this Article III; then such event shall constitute an Event of Default under
Article XVII, Section 17.1.
(e) Whether Shipments suspended pursuant to this Article III shall be made up,
as well as the scheduling of such make up, shall be at Buyer's sole discretion.
In the event Buyer exercises its right to require such make up, delivery of make
up tonnage shall be scheduled so that such deliveries shall be shipped no later
than three hundred sixty-five (365) calendar days following the resumption of
Shipments.




ARTICLE IV
Billing and Payment; Financial Reports


Section 4.1. Billing. Billing for Shipments shall be as follows:


(a)Buyer shall submit to Seller the weight, analytical, and cost data on
delivered Coal taken into account during each Half-Month at each respective
consigned destination within five (5) Business Days after each such Half-Month
period. Thereafter, Seller shall submit to Buyer at the address provided herein,
within two (2) Business Days of receipt of such information, an invoice covering
such Half-Month deliveries at each respective consigned destination. Such
invoice shall include a reference to this Agreement's number 10-62-15-900


(b) All information and communications with Seller regarding invoices shall be
sent to the following address, or such other address specified by Seller in a
written notice to Buyer:


Oxford Mining Company, LLC
544 Chestnut Street
Coshocton, Ohio 43812
Fax: 740-623-0365
E-mail: aashcraft@oxfordresources.com


(c)    All information and communications with Buyer regarding and/or furnishing
invoices shall be sent to the following address, or such other address specified
by Buyer in a written notice to Seller:
AEP Fuel Accounting
155 W. Nationwide Blvd., 3rd Floor
Columbus, Ohio 43215
Fax: 614-583-1640
E-mail: cantonfuelaccounting@aep.com
    
Section 4.2. Payment. Buyer shall make payment by electronic transfer to Seller
within twenty (20) calendar days after the Half-Month period, provided Seller's
invoice is submitted in accordance with Article IV, Section 4.1. Buyer shall not
be obligated to make payment to Seller for Shipments of Coal until the
analytical results have been obtained by Buyer.
Payment shall be made by wire transfer or electronic means in immediately
available United States dollars for all Coal received, unloaded, taken into
account, and accepted hereunder. If not already provided




--------------------------------------------------------------------------------




in this Agreement, Seller shall provide Buyer all pertinent remittance
instructions in a letter (containing the bank name, account name, account
number, ABA number and bank contact with phone number, as well as Seller’s
federal tax identification number) which shall be signed by an officer of
Seller. Any change in the remittance instructions shall be provided in the same
manner.
    
Remit to:    Bank Name: FirstMerit Bank, N.A.
Account Name: Oxford Mining Company, LLC
Account Number: 5050012492
ABA Number: 041200555    


Section 4.3. Disputed Invoices. If Buyer in good faith reasonably disputes an
invoice, it shall provide a written explanation specifying in detail the basis
for the dispute and pay any undisputed portion no later than the due date. Upon
resolution of any dispute involving an invoice, any additional amount owing
shall be paid with interest (the prime rate of interest for United States
dollars as published from time to time under the section titled, “Money Rates”
by The Wall Street Journal, plus two percent (2%) per annum, but not to exceed
the maximum applicable lawful interest rate (the “Interest Rate”)). If any Party
fails to pay amounts under this Agreement when due, unless such amount is the
subject of a good faith dispute as provided above, or is excused by a Force
Majeure Event, in addition to the rights and remedies provided in this
Agreement, the aggrieved Party shall have the right to suspend performance under
this Agreement until such amounts plus interest at the Interest Rate have been
paid, and/or exercise any remedy available at law or in equity to enforce
payment of such amount plus interest at the Interest Rate.


Section 4.4. Financial Reports. If requested by either Party, the other Party
(or its guarantor, if any) shall deliver to the requesting Party (i) within one
hundred twenty (120) days following the end of each fiscal year, a copy of the
Party’s portion of the annual report containing audited consolidated financial
statements for such fiscal year for such Party and (ii) within sixty (60) days
after the end of each of its first three (3) quarters of each fiscal year, a
copy of the quarterly report containing unaudited consolidated financial
statements for such fiscal quarter for such Party. In all cases, the statements
shall be for the most recent accounting period and shall be prepared in
accordance with generally accepted accounting principles, provided however, that
should any such statements not be available on a timely basis due to a delay in
preparation or certification, such delay shall not be an Event of Default so
long as the relevant entity diligently pursues the preparation, certification,
and delivery of such statements.
In the event a Party’s financial statements are filed with the Securities and
Exchange Commission and are available at www.sec.gov, then such Party has
fulfilled its obligations under this Article IV, Section 4.4.




ARTICLE V
Contract Price


Section 5.1. Contract Price. The Contract Price for Coal FOB Plant at the
Designated Delivery Point will be on a fixed price basis determined as follows:


Table 5.1
Contract Year
Contract Quantity Price per Ton
Contract RFR Quantity Price per Ton
[***]
$[***]
$[***]
[***]
$[***]
$[***]
[***]
$[***]
$[***]



Section 5.2. Firm Price. Except as provided under Article VII, the Contract
Price shall be firm and not subject to any adjustment.








--------------------------------------------------------------------------------






ARTICLE VI
Taxes and Indemnity


Section 6.1. Taxes. Each Party shall use Commercially Reasonable Efforts to
administer this Agreement and implement the provisions in accordance with the
intent to minimize Taxes, but neither Party shall be obligated to incur
additional expenses in doing so. Seller shall be solely responsible for all
assessments, fees, costs, expenses, and Taxes (including without limitation, New
Taxes, but not income taxes) imposed by governmental authorities or other third
parties (“Third Party Impositions”) relating to the mining, beneficiation,
production, sale, use, loading and delivery of Coal to Buyer or in any way
accrued or levied at or prior to the transfer of title to the Coal to Buyer, and
including, without limitation, all severance taxes, royalties, black lung fees,
reclamation fees and other costs, charges, and liabilities accrued at or prior
to such transfer of title. Buyer shall be solely responsible for Third Party
Impositions relating to the Coal accrued or levied after the transfer of title
to the Coal to Buyer.
    
Section 6.2. Exemption from Taxes. If either Party is exempt from Taxes, it
shall provide a certificate of exemption or direct pay permit, or other
reasonable satisfactory evidence of such exemption.


Section 6.3. Indemnification. Each Party shall indemnify, release, defend, and
hold harmless the other Party, and its officers, directors, affiliates, agents,
and employees, from and against any and all Third Party Impositions with respect
to the Coal that are the responsibility of such Party.




ARTICLE VII
Quality Adjustments


Adjustments to the Contract Price for variances in quality shall be made in
accordance with the provisions of this Article VII. All quality adjustment
calculations shall be carried out four decimal places. The resulting amount
shall be added to or subtracted from, as applicable, the Contract Price. The
Contract Price as adjusted by such provisions shall then be rounded to the
nearest tenth of a cent ($0.001) and referred to as the “Selling Price.”


In order for the Selling Price to accommodate variations in heating value
(Btu/lb.), sulfur dioxide value, and ash value of all Coal delivered hereunder,
there shall be an amount(s) added to or subtracted from the Contract Price using
the weighted averages of the Coal delivered FOB Plant and of each Designated
Delivery Point. These price adjustments shall be in addition to any rights which
Buyer may have as provided or referenced under Article II.
 
(a) If the weighted average Btu/lb. of all Coal unloaded and taken into account
hereunder during a Half-Month is not equal to the Contracted Btu/lb.
Specification, then there shall be an amount added to the Contract Price (if the
calculated number is positive) or subtracted from the Contract Price (if such
number is negative), as determined by the following formula, to arrive at the
adjusted price for such Coal:


Amount Per Ton of Increase = (Actual Btu/lb. - Contracted Btu/lb. Specification)
x Contract Price
or Decrease for Btu/lb. Contracted Btu/lb. Specification


provided, however, no premium will be paid for Btu/lb. to the extent it exceeds
the Contracted Btu/lb. Specification by more than [***] Btu/lb.


    
(b) If the weighted average SO2 content of all Coal shipped and taken into
account hereunder during a Half-Month is not equal to the Contracted
Specification for SO2, then there shall be an amount subtracted from the
Contract Price (if the calculated number is positive) or added to the Contract
Price (if such number is negative), as determined by the following formula, to
arrive at the adjusted price for such Coal:




--------------------------------------------------------------------------------






((Actual lbs. SO2/mmBtu - Contracted lbs. SO2/mmBtu) x Actual Btu/lb. x E)
[***]


E = $[***]. On or before April 1 of any Contract Year beginning in 2016 and
annually thereafter, Buyer shall provide to Seller the Plant’s cost to scrub for
the prior year and such value shall become the value of “E” for the purpose of
this calculation for the April 1 to March 31 period.


provided, however, that no premium will be paid for lbs. SO2 per mmBtu to the
extent it is less than [***] lbs. SO2 per mmBtu.


In addition to the above price reduction formula, for each Shipment of Coal
having an SO2 value greater than the Shipment Rejection Limit, should Buyer
choose not to elect its rejection rights under Article II, a price discount
shall be negotiated, with a minimum amount of [***] dollars ($[***]) per Ton to
be deducted from the Contract Price.


(c) If the weighted average Ash (%) content of all Coal unloaded/shipped and
taken into account hereunder during a Half-Month is greater than the Contracted
Specification for Ash (%), the Contract Price for Coal in such Half-Month will
be decreased by $[***] for each [***]% ash increment, or portion thereof, by
which such Half-Month‘s Ash (%) content is tested to be above the Contracted
Specification for Ash (%). (For example, if the Contracted Specification for Ash
(%) is [***]% and the weighted average Ash (%) content of all Coal
unloaded/shipped and taken into account hereunder during a Half-Month has an Ash
percent value of [***]%, then the Contract Price decrease shall be $[***] per
Ton for such Coal.)




ARTICLE VIII
Weighing, Sampling, and Analysis
    
Section 8.1. Weighing. Weighing shall be performed in accordance with the
provisions of this Article VIII, Section 8.1. Weights taken in accordance with
this Article VIII, Section 8.1 shall be deemed accepted as correct (absent
manifest error) and shall govern all invoicing and payments hereunder.


(a) The weight of the Coal delivered hereunder FOB Plant via Belt shall be
determined by Buyer as the weighing Party at its expense on Buyer’s conveyor
belt scales at Buyer’s unloading facility(ies). Such scales shall be calibrated
once each month to maintain them to within a plus or minus one-quarter of one
percent (± 0.25%) accuracy tolerance. At Seller’s request, which Seller may make
from time to time, Buyer shall inform Seller of the results of such testing and
calibration. The testing and calibration of such scales shall be accomplished in
accordance with the guidelines outlined in NIST Handbook #44 or other procedures
which shall be mutually agreeable to Seller and Buyer. During any period when
Buyer’s scales are inoperable, determination of the quantities of Coal delivered
shall be made by a procedure to be established at such time by the mutual
agreement of Buyer and Seller.


(b) The weight of the Coal delivered hereunder FOB Plant via Truck shall be
determined by Buyer as the weighing Party at its expense by use of a truck scale
system located at the Designated Delivery Point. The weight of such Shipments
shall be consistent with the identified provisions of an applicable
transportation contract. Such truck scales shall be calibrated semiannually by
the appropriate certifying agency to maintain them to within a plus or minus
two-tenths of one percent (± 0.20%) accuracy tolerance. At Seller’s request,
which Seller may make from time to time, Buyer shall inform Seller of the
results of such testing and calibration. The testing and calibration of such
scales shall be accomplished in accordance with the guidelines outlined in NIST
Handbook #44 or other procedures which shall be mutually agreeable to Seller and
Buyer. During any period when no truck weights are available, determination of
the quantities of Coal delivered shall be made by a procedure to be established
at such time by the mutual agreement of Buyer and Seller.






--------------------------------------------------------------------------------




(c) The weighing Party shall give prompt notice by telephone, electronic means,
or facsimile and confirm such notice in writing to the other Party if and when
any scales are discovered to be in error beyond the applicable accuracy
tolerance provided for in subsections (a) and (b) above. If at any time scales
are determined to be in error beyond the applicable accuracy tolerance, an
adjustment of the payment to Seller shall be made based on the assumption that
the condition causing such scales to be in error beyond such limits shall have
existed with respect to all Coal unloaded during the period of thirty (30)
calendar days prior to such discovery, or the date of the previous scale
calibration, whichever is later. Such adjustment shall be in an amount equal to
(i) the difference in the weights as specified in the applicable invoices and
the weights that would have been obtained had the scales been accurate (without
applying the applicable accuracy tolerance), multiplied by (ii) the price per
Ton as stated in said invoices.


(d) The non-weighing Party shall have the right, but not the duty, to have a
representative present at any and all times to observe the determination of
weights; however, the weighing Party shall not be obligated to notify the
non-weighing Party to be present. If the non-weighing Party should at any time
question the accuracy of the weights thus determined, the non-weighing Party
shall so advise the weighing Party and confirm the same in writing, and the
weighing Party shall arrange to test the scales. If such test shows the scales
to be in error, they shall be adjusted to the required accuracy established
above. If such test requested by the non-weighing Party shows the scales to be
within the applicable accuracy tolerance established in subsections (a) and (b)
above for the respective scales, then the non-weighing Party shall pay all costs
of such test; otherwise, the weighing Party shall pay all such costs.


(e) Any payments due by either Party to the other Party, as a result of
adjustment and/or payment of costs made pursuant to this Article VIII, Section
8.1 shall be paid in accordance with Article IV.


Section 8.2. Sampling and Analysis. Sampling and analysis shall be performed in
accordance with the provisions of this Article VIII, Section 8.2. Sampling and
analysis done in accordance with this Article VIII, Section 8.2 shall be deemed
accepted as correct (absent manifest error) and shall govern all invoicing and
payments hereunder.


(a) All sampling and analysis hereunder shall be performed in accordance with
methods approved by ASTM or such other methods as may be mutually agreeable to
Buyer and Seller. For purposes of determining moisture hereunder, the two-stage
procedures as defined in ASTM 3302 shall be used.


(b) For all Coal delivered FOB Plant via Belt or FOB Plant via Truck, Buyer as
the sampling Party shall sample the Coal or shall provide for the Coal to be
sampled as it is delivered across the belt or unloaded from each truck.


(c) All Coal delivered hereunder shall be sampled by the sampling Party using a
mechanical sampling system that has been certified within the previous sixty
(60) calendar months to be free of significant bias and that is properly
operated and maintained, before such Coal is commingled with other Coal and
approximately at the time it is weighed by the sampling Party as the weighing
Party.


(d) Each Coal sample collected by the sampling Party shall be properly divided
into at least three (3) subsamples. The first subsample shall be analyzed by
Buyer as provided in subsection (e). The second subsample shall be sealed in an
airtight container and sent to the non-sampling party. The third subsample (the
“Referee Sample”) shall be sealed in an airtight container and held by the
sampling party for a period of at least thirty (30) days.


(e) Buyer shall determine, by proper analysis made in its laboratory and at its
expense, the “As-Received” quality and characteristics of all Coal delivered to
it. Promptly following such analysis, Buyer shall notify Seller of the short
proximate (Btu per pound, percent moisture, percent ash, and percent sulfur)
average analytical results of each Shipment. If Buyer was the weighing Party,
Buyer’s notification to Seller shall include Buyer’s weight determination and
the identifying number of each truck unloaded where applicable.




--------------------------------------------------------------------------------






(f) Following the analysis by Buyer, the non-sampling Party may request analysis
of the Referee Sample by an independent laboratory mutually agreed upon by the
Parties. If the results of the Referee Sample analysis and the governing
contractual analysis are within ASTM Reproducibility Limits, the original
governing analysis shall control and the cost of analyzing the Referee Sample
shall be borne by the non-sampling Party. If the results of the Referee Sample
analysis are outside such ASTM Reproducibility Limits, then the results of the
Referee Sample analysis shall be used for payment, and the cost of analyzing the
Referee Sample shall be borne by the sampling Party.


(g) Unless the non-sampling Party challenges the accuracy of a sampling made by
the sampling Party by a written notice to the sampling Party given by the 15th
day of the Half-Month immediately following the Half-Month in which the
Shipment(s) represented by the applicable sample(s) were made, the non-sampling
Party shall be deemed to have waived all claims with respect to such sampling.
Also, unless Seller challenges the accuracy of an analysis made by Buyer by a
written notice to Seller given by the 15th day of the Half-Month following the
Half-Month in which the Shipment(s) represented by the applicable analyzed
sample(s) were made, Seller shall be deemed to have waived all claims with
respect to such analysis.


(h) Coal received, unloaded, and taken into account that is not sampled or is
sampled but not analyzed shall be taken into account as follows: If during any
Half-Month period at least fifty percent (50%) (by weight) of Coal delivered at
a respective consigned destination during such period has been sampled and
analyzed, then the weighted average analytical results of such samples shall be
applicable to all Coal delivered to such consigned destination during such
Half-Month period. If more than fifty percent (50%) (by weight) of Coal
delivered at a consigned destination during any such Half-Month period has not
been sampled and analyzed, then the weighted average analytical results of the
portion of sampled and analyzed Coal shall apply to such portion, and the
weighted average analytical result of the last preceding Half-Month period in
which at least fifty percent (50%) (by weight) of the Coal delivered to such
consigned destination was sampled and analyzed shall be applicable to such
portion of the Coal delivered which was not sampled and/or was not analyzed for
such Half-Month period.


(i) Except as otherwise provided in this Article VIII, Section 8.2, the results
of the sampling and analysis by the Parties as provided in this Article VIII,
Section 8.2 shall be accepted as the quality and characteristics of the Coal
unloaded hereunder at each respective consigned destination.




ARTICLE IX
Governmental Legislation, Regulations, and Orders


Section 9.1. Compliance with Laws. Seller and Buyer shall make good faith
efforts to comply with the provisions of all federal, state, and other
governmental laws and any applicable orders and/or regulations, or any
amendments or supplements thereto, which have been, or may at any time be,
issued by a governmental agency.


Section 9.2. Governmental Action Affecting Buyer. If any federal, state, or
other governmental law, regulation, or order (including but not limited to any
judicial or administrative decision or order), or any amendments thereto
(including but not limited to amendments to the Clean Air Act), is enacted
promulgated, issued, or enforced or imposed upon Buyer (collectively,
“Governmental Action”) that:


(a) makes economically unfeasible, restricts so as to materially curtail, or
prohibits or effectively prohibits Buyer’s use of coal, including the Coal, or
the operation of the Plant, as reasonably determined by Buyer, in Buyer’s sole
judgment and discretion, requires closing, rebuilding, or modifying of existing
ponds or landfills, or classifies coal combustion byproducts as hazardous
wastes, Buyer may reduce deliveries of Coal to the Plant or terminate this
Agreement; or






--------------------------------------------------------------------------------




(b) (i) modifies the emission limitations, (ii) imposes additional or more
stringent effluent discharge limitations, or (iii) alters the sulfur or other
chemical content specifications for the Coal and/or the stack emission
limitations, such that the Plant or a group of plants comprised of the Plant and
any other generating plant(s) operated by Buyer or its Affiliates (collectively,
“AEP Plants”), as constructed as of the time of the Governmental Action, cannot
reasonably comply, and if, as a result of any of the foregoing, Buyer
voluntarily or involuntarily reduces the stack emission limitations and/or
effluent discharge limits at the Plant, in order that the Plant or a group of
the AEP Plants may be in compliance with the Governmental Action, or, as
reasonably determined by Buyer, in Buyer’s sole judgment and discretion, Buyer
decides to discontinue the use of coal at the Plant, then Buyer may terminate
this Agreement; or


(c) if the Governmental Action alters, directly or indirectly, Buyer’s rights to
sell electric power, then Buyer may terminate this Agreement.


Section 9.3. Laws Affecting Seller. In the event of the enactment of any new
federal, state, or other governmental law, or the promulgation of any regulation
or order thereunder which prohibits (or restricts so as effectively to prohibit)
the mining or processing, or shipping, as may be applicable, of the Coal
specified in this Agreement, then Seller may elect to be relieved of its
obligation upon the effective date of implementation (compliance date) of such
law, regulation, or order to deliver the total quantity of Coal to be delivered
under this Agreement to the extent of the amount of tonnage represented by the
percentage of production by Seller of such mining or processing, or shipping, as
may be applicable, of Coal so affected by such law, regulation, or order to the
total amount of Coal produced and processed to meet the quantity requirements of
this Agreement, and, if such law, regulation, or order prevents delivery of the
total quantity of Coal to be delivered under this Agreement, Seller may
terminate this Agreement.


Section 9.4. Notice. Should either Buyer or Seller elect to invoke its rights
under Section 9.2 or Section 9.3, respectively, the Party so invoking shall
notify the other Party in writing, stating the grounds upon which such
invocation is based. Said notice shall also state the date upon which the
invoking Party’s election shall become effective, which date shall in no event
be earlier than sixty (60) days after the date of delivery of the notice.


Section 9.5. Effect of Termination. If either Party elects to terminate this
Agreement under the provisions of this Article IX, then neither Party shall
have, after the effective date of such termination, any further obligation or
liability with respect to such termination; provided, however, that such
termination shall not affect any rights or obligations of Buyer or Seller
existing under this Agreement for Coal shipped or required to be shipped prior
to the effective date of said termination.


Section 9.6. Governmental EEO and Related Regulations. Unless exempted, the
Parties shall comply with the equal employment opportunity clause in Section 202
of Executive Order 11246 and all applicable rules, regulations, and relevant
orders pertaining to Executive Order 11246, Section 503 of the Rehabilitation
Act of 1973, and Section 4212 of the Vietnam Era Readjustment Assistance Act of
1974, as amended. The Parties represent that they do not, and shall not for the
Term of this Agreement, provide or maintain for its employees facilities that
are segregated on the basis of race, color, religion, sex or national origin.
The Parties represent that they will not assign their employees to perform any
work related to this Agreement at a location where facilities are segregated on
the basis of race, color, religion, sex or national origin. The Parties agree
that they will not enter into any agreement to obtain goods or services relating
to this Agreement with any entity that provides, maintains or assigns its
employees to work at locations where facilities are segregated on the basis of
race, color, religion, sex or national origin. As used in this Article IX,
Section 9.6, “facilities” means waiting rooms; work areas; restaurants and other
eating areas; time clocks; locker rooms and other storage or sleeping areas,
except as necessary to assure privacy between male and female employees; parking
lots, drinking fountains; recreation or entertainment areas; and transportation.
If not otherwise exempted by Title 48 and to the extent applicable, the Parties
will comply with 48 CFR §52.219-8, Utilization of Small, Small Disadvantaged,
and Women-Owned Small Business Concerns, and 48 CFR §52.219-9, Small, Small
Disadvantaged, and Women-Owned Small Business




--------------------------------------------------------------------------------




Subcontracting Plan. If not otherwise exempted by 41 CFR §60-1.5, the Parties
represent that they will file all reports or other required information
specified in 41 CFR §60-1.7.




ARTICLE X
Representations and Warranties


Each Party represents and warrants to the other Party that, as of the Effective
Date:


a)it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation;


b)it has all regulatory authorizations necessary for it to legally perform its
obligations under this Agreement;


c)the execution, delivery and performance of this Agreement are within its
powers, have been duly authorized by all necessary action and do not violate any
of the terms and conditions in its governing documents, any contracts to which
it is a party or any law, rule, regulation, order or the like applicable to it;


(d) the person signing this Agreement on its behalf has been duly authorized to
do so;


(e) this Agreement and each other document executed and delivered in accordance
with this Agreement constitutes and is a legally valid and binding obligation
enforceable against it in accordance with its terms, subject to any equitable
defenses;


(f) it is acting for its own account, it has made its own independent decision
to enter into this Agreement and as to whether this Agreement is appropriate or
proper for it based upon its own judgment, it is not relying upon the advice or
recommendations of the other Party in so doing, and it is capable of assessing
the merits of and understanding, and understands and accepts, the terms,
conditions and risks of this Agreement;


(g) it is not bankrupt and there are no Bankruptcy Proceedings pending or being
contemplated by it or, to its knowledge, threatened against it which would
result in it being or becoming bankrupt;


(h) there is not pending or, to its knowledge, threatened against it or any of
its Affiliates any legal proceedings that could materially adversely affect its
ability to perform its obligations under this Agreement;


(i) no Event of Default with respect to it has occurred and is continuing and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under this Agreement;


(j) it is a “forward contract merchant” and this Agreement is a “forward
contract” within the meaning of the United States Bankruptcy Code;


(k) it has entered into this Agreement in connection with the conduct of its
business and it has the capacity or ability to make or take, as applicable,
delivery of all Coal referred to in this Agreement;


(l) with respect to this Agreement, it is an “eligible contract participant” as
defined in Section 1a(18) of the Commodity Exchange Act, as amended [7USC §
1a(18)];


(m) all applicable information that is furnished in writing by it, or on behalf
of it, to the other Party pursuant to this Agreement (as described in Schedule
10) is, as of the date provided, true, accurate and complete in every material
respect. For purposes of this representation, financial information provided via
posting on the Internet shall be deemed to be written information provided to
the other Party; and






--------------------------------------------------------------------------------




(n) no event or circumstance exists at any Approved Production Source that would
constitute a Force Majeure Event.




ARTICLE XI
Audit


Each Party (and its representatives) has the right, at its sole expense during
normal working hours and upon reasonable advance notice, to examine the records
of the other Party, but only to the extent reasonably necessary to verify the
accuracy of any statement, charge or computation made pursuant to this Agreement
or to examine other matters that relate to a Party’s performance or
nonperformance of this Agreement. If requested, a Party shall provide to the
requesting Party statements evidencing the quantities and qualities of Coal
delivered or received at the Designated Delivery Point, or other documentation
relating to a Party’s performance or nonperformance. If any such examination
reveals any inaccuracy in any statement, the necessary adjustments in such
statements and the payments thereof will be promptly made and shall bear
interest calculated at the Interest Rate from the date the overpayment or
underpayment was made until paid; provided, however, that no adjustment for any
statement or payment will be made unless objection to the accuracy thereof was
made in writing, in reference hereto, prior to the lapse of one (1) year from
the rendition thereof; and provided further, that for the purpose of such
statement and payment objections, this Article XI will survive any termination
of this Agreement.




ARTICLE XII
Force Majeure Event


To the extent either Party is prevented by a Force Majeure Event from carrying
out, in whole or part, its obligations under this Agreement and such Party (the
“Claiming Party”) gives notice and details, orally and confirmed promptly in
writing, of such Force Majeure Event to the other Party as soon as practicable
(but in no event later than thirty (30) days after the occurrence thereof), then
the Claiming Party shall be excused from the performance of its obligations
during such Force Majeure Event. The Claiming Party shall remedy the Force
Majeure with all reasonable dispatch. The non-Claiming Party shall not be
required to perform or resume performance of its obligations to the Claiming
Party corresponding to the obligations of the Claiming Party excused by the
Force Majeure Event. Failure to give such notice and furnish such information
within the time specified shall be deemed a waiver of all rights under this
Article for such period of time during which notice was not given. Buyer and
Seller shall exercise reasonable efforts to mitigate or eliminate the conditions
which have caused the Force Majeure Event, provided, however, nothing herein
contained shall be construed as requiring Seller or Buyer to accede to any
demands of labor, or labor unions, or suppliers, or other parties which Seller
or Buyer considers unacceptable. No suspension or reduction by reason of a Force
Majeure Event shall invalidate the remainder of this Agreement but, on the
removal of the cause therefor, Shipments shall resume at the specified rate. The
Claiming Party shall furnish the non-Claiming Party a monthly statement by the
fifteenth (15th) day of the calendar month setting forth the amount of tonnage
not shipped or to be reduced because of the Force Majeure Event during the
second preceding calendar month.
If a Force Majeure Event persists for (a) a continuous period of sixty (60) days
or (b) an aggregate of seventy-five (75) days in any twelve-month rolling
period, then, at any time thereafter during the period of the Force Majeure
Event, the non-Claiming Party shall have the option, upon three (3) days prior
written notice, to terminate this Agreement and the obligations of the Parties
hereunder.
If there is a Force Majeure Event, delivery of the affected quantity of Coal
shall not be made up except at Buyer’s sole discretion.
If Seller claims a Force Majeure Event under this Agreement and has obligations
to provide coal of a similar type and quality as the Coal under other coal sales
agreements, or if Buyer claims a Force Majeure Event and has obligations to
purchase coal of a similar type and quality as the Coal under other coal sales
agreements, then any reductions in Seller’s deliveries or Buyer’s purchases (as
applicable) shall be allocated by the Party claiming the Force Majeure Event on
a pro rata basis among this Agreement and such other




--------------------------------------------------------------------------------




coal purchase or sales agreements involving coal of a similar type and quality
as the Coal, to the extent contractually permitted by such agreements.
Without limiting the generality of this Article XII, if there is a Force Majeure
Event that causes a partial or total curtailment of electrical generation from
or electrical generating capacity at the consigned destination or partial or
total curtailment of transmission or distribution of electricity therefrom,
Buyer shall, at its option, be relieved under this Article XII from its
obligation to accept up to the pro rata (based on such partial curtailment)
quantity or entire (based on such total curtailment) quantity of Seller’s Coal
scheduled for delivery during the period of the Force Majeure Event.




ARTICLE XIII
Seller Representations and Covenants


Section 13.1. Seller Representations. Seller (a) represents that as of the
Effective Date it and its Affiliates own or control sufficient reserves of Coal
as described in Schedule 2 to satisfy the quantity and quality provisions of
this Agreement; (b) certifies that as of the Effective Date it is in good faith
compliance with the rules, practices, and standards issued by any and all
governmental agency(ies) with respect to legislation, regulations, rules, or
mandates which are in effect either by interim or final rules, or passed,
adopted, or promulgated but to go into later effect, including all laws and
regulations regarding the mining and sale of coal (notices and orders issued
under the Federal Coal Mine Health and Safety Act and State and Federal
Reclamation Acts excepted); and (c) has filed and will file in a timely manner
to obtain by the time necessary all licenses, permits, certificates and other
documents necessary for it to fulfill its obligations under this Agreement.


Section 13.2. Seller Covenants. Seller covenants that it will, and does hereby,
dedicate to this Agreement such quantity of its coal reserves as is required for
the full performance of Seller’s obligations hereunder and that Seller will not
sell nor contract to sell to others coal from said reserves in such quantity and
quality as to jeopardize its ability to deliver the total quantity and quality
of Coal called for by this Agreement. Nothing in this Article XIII shall be
construed as preventing Seller from mining and selling Coal from said reserves
to others provided the foregoing provisions with respect to said reserves are
complied with.




ARTICLE XIV
Title, Risk of Loss, and Indemnity


Section 14.1. Title and Risk of Loss. Title for Coal delivered under this
Agreement shall pass to Buyer as follows:
a) Title to and risk of loss of the Coal will pass to Buyer as (i) the belt coal
is transferred through the transfer station to Buyer’s coal belt, or (ii) the
coal is unloaded by truck.
b) Title to and risk of loss of the Coal in any Shipment shall revert back to
Seller immediately upon such Shipment being rejected by Buyer as provided
elsewhere in this Agreement.


Section 14.2. Seller Title to Coal. Seller warrants that it has title to the
Coal and will deliver the Coal to Buyer free and clear of all liens, claims, and
encumbrances arising prior to the transfer of title to Buyer.


Section 14.3. Indemnity. There shall be indemnification under this Agreement as
follows:


(a) Each Party shall indemnify, defend, and save harmless the other Party and
its Affiliates, and their officers, directors, agents, and employees, from and
against any liabilities, expenses, losses, claims, damages, penalties, causes of
action, or suits arising out of or in connection with such indemnifying Party’s
failure to comply with its obligations under this Agreement.






--------------------------------------------------------------------------------




(b) Seller shall indemnify, defend, and save harmless Buyer and its Affiliates,
and their officers, directors, agents, and employees (the “Buyer Indemnitees”),
from and against any liabilities, expenses, losses, claims, damages, penalties,
causes of action, or suits, and all other obligations whatsoever, including
without limitation all judgments rendered against and all fines and penalties
imposed upon the Buyer Indemnitees (whether severally, or in combination with
others) and any reasonable attorneys’ fees and other costs of litigation arising
out of injuries or death to any person(s), or damage to any property, caused by
or related to, in whole or in part, the railcars furnished hereunder (as
applicable), between the time that such railcars are delivered to Seller or
Seller’s agent and the time that custody thereof is properly returned to Buyer
(or to Buyer’s agent carrier, if applicable), or if deliveries are by truck,
arising out of injuries or death to any person(s), or damage to any property,
caused by or related to, in whole or in part, the trucking of Coal, whether such
Coal is trucked by Seller or Seller’s trucking contractor(s), or if deliveries
are by conveyor, arising out of injuries or death to any person(s), or damage to
any property, caused by or related to, in whole or in part, the use of a
conveyor to deliver the Coal, whether such Coal is transported using a conveyor
by Seller, Seller’s affiliate or Seller’s contractors. Any injury or death to
person(s) or damage to property as hereinbefore described shall be reported to
Buyer by Seller immediately upon the occurrence thereof, and confirmed in
writing as soon as possible.




ARTICLE XV
Netting and Set Off


In addition to any other remedies provided by law or in equity, if the Parties
are required to pay any amount under this Agreement in the same month, then such
amounts with respect to each Party may be aggregated and the Parties may
discharge their obligations to pay through the netting of coal supply agreements
with the other Party, in which case the Party, if any, owing the greater
aggregate amount shall pay to the Party owed the difference between the amounts
owed. Each Party reserves to itself all rights, setoffs, counterclaims,
combination of accounts, liens and other remedies and defenses which such Party
has or may be entitled to (whether by operation of law or otherwise). The
obligations to make payments under this Agreement may be offset against each
other, set off or recouped therefrom.




ARTICLE XVI
Delivery-Related Damages


Section 16.1. Amount of Damages. Unless excused by a Force Majeure Event, by
written agreement of Buyer and Seller, or the other Party’s failure to perform:


(a) If Seller fails to deliver all or part of the Contract Quantity pursuant to
this Agreement (including any failure due to rejection or suspension of delivery
obligations), Seller shall pay Buyer, on the date payment would otherwise be due
to Seller, an amount for each Ton of such deficiency equal to the positive
difference, if any, obtained by subtracting the Contract Price from the
Replacement Price.


(b) If Buyer fails to accept delivery of all or part of the Contract Quantity
pursuant to this Agreement, Buyer shall pay Seller, on the date payment would
otherwise be due, an amount for each Ton of such deficiency equal to the
positive difference, if any, obtained by subtracting the Sales Price from the
Contract Price.


All determinations of such delivery-related damages shall be made in a
commercially reasonable manner. The non-defaulting Party shall not be required
to enter into any actual replacement transaction in order to determine the
Replacement Price or Sales Price, as appropriate, provided that the
non-defaulting Party shall take all reasonable steps to mitigate its damages.


Section 16.2. Payment of Damages. Payment of amounts, if any, determined under
this Article XVI shall be made in accordance with Article IV, provided that
payment of any such amounts shall be made on




--------------------------------------------------------------------------------




the fifteenth (15th) day of the month following the month in which occurs such
failure to deliver or accept delivery of Coal, as applicable.




ARTICLE XVII
Events of Default, Remedies and Limitation of Liabilities


Section 17.1. Events of Default. An event of default (“Event of Default”) with
respect to a Party (the “Defaulting Party”) shall mean any of the following:
    
a)    the failure of the Defaulting Party to pay when due any required payment
where such failure is not remedied within three (3) Business Days, after receipt
of written notice thereof, provided the payment is not subject to a good faith
dispute as described in Article IV;
b)    an event described under Article III, Section 3.3(d), has occurred;
c)    any representation or warranty made by a Party herein shall prove to be
untrue in any material respect when made;
d)     the failure of the Defaulting Party to comply with its other respective
covenants or obligations under this Agreement (excluding subsections (a) through
(c) above) and such failure continues uncured for five (5) Business Days after
receipt of written notice thereof;
e) the Defaulting Party shall be subject to a Bankruptcy Proceeding;
f) (i) the expiration or termination of any Credit Support for the Defaulting
Party’s obligations under this Agreement (other than in accordance with its
terms) prior to the satisfaction of all of its obligations under each
transaction to which such Credit Support relates without the written consent of
the other Party; or (ii) the failure by the Defaulting Party providing Credit
Support to make, within ten (10) Business Days prior to the expiration or
termination of any Credit Support, adequate arrangements for new and equivalent
(or a renewal of existing) Credit Support to become effective immediately upon
the expiration of the existing Credit Support without the written consent of the
other Party; (iii) the failure of the Defaulting Party’s Credit Support
Provider, if any, to perform any of its covenants; or (iv) the Defaulting
Party’s Credit Support Provider becomes subject to a Bankruptcy Proceeding.
g)    the Defaulting Party fails to establish, maintain, extend, or increase
Performance Assurance when required pursuant to this Agreement;
h)    the occurrence of a Material Adverse Change with respect to the Defaulting
Party; provided, that such Material Adverse Change shall not be considered an
Event of Default if the Defaulting Party, within forty-eight (48) hours but at
least one (1) Business Day after the date of notice, provides to the
Non-Defaulting Party for so long as the Material Adverse Change is continuing,
Performance Assurance in an amount determined by the Non-Defaulting Party in a
commercially reasonable manner.
    
Section 17.2. Remedies. Upon the occurrence and during the continuance of an
Event of Default with respect to a Defaulting Party, the other Party (the
“Non-Defaulting Party”) may, in its sole discretion:


a)    terminate, accelerate, and liquidate the Parties’ respective obligations
under this Agreement by establishing, and notifying the Defaulting Party of, an
early termination date (which shall be no earlier than the date of such notice
nor later than thirty (30) days after the date of such notice) on which this
Agreement shall terminate (“Early Termination Date”);
b)    withhold any payments due to the Defaulting Party until such Event of
Default is cured;
c)    suspend performance of its obligations under this Agreement until such
Event of Default is cured; and/or
d)    exercise such other remedies as may be provided for in this Agreement.


If notice of an Early Termination Date is given under this Article XVII, Section
17.2, the Early Termination Date will occur on the designated date, whether or
not the relevant Event(s) of Default is then continuing.






--------------------------------------------------------------------------------




Section 17.3. Limitation of Liabilities. Notwithstanding any provision to the
contrary contained in this Agreement, the Non-Defaulting Party shall not be
required to pay the Defaulting Party any amount under this Article XVII, until
the Non-Defaulting Party receives confirmation satisfactory to it, in its
reasonable discretion (which may include an opinion of its counsel), that all
other obligations of any kind whatsoever of the Defaulting Party to make any
payments to the Non-Defaulting Party under this Agreement (or otherwise) have
been fully and finally performed.




ARTICLE XIX
Grant of Security Interest


For the avoidance of doubt, the following grant of a security interest does not
cover the general assets of either Party, but is limited solely to any
Performance Assurance delivered by a Party to the other Party under this
Agreement, and is not intended to be read as inconsistent with the lending
arrangements of a Party hereunder as this is not a general grant of a security
interest, but only a grant of security interest with respect to any Performance
Assurance delivered hereunder. Accordingly, to secure its obligations under this
Agreement and only to the extent either or both Parties deliver Performance
Assurance hereunder, each Party as a pledgor hereby grants to the other Party as
a secured party (the “Secured Party”) a present and continuing first priority
secured interest in, and lien on (and right of recoupment and setoff against),
and assignment of, all such Performance Assurance, including, any such cash
collateral delivered as Performance Assurance and cash equivalent collateral
delivered as Performance Assurance and any and all proceeds resulting therefrom
or the liquidation thereof, whether now or hereafter held by, on behalf of, or
for the benefit of, such Secured Party, and each Party agrees to take such
action as the other Party reasonably requires in order to perfect the Secured
Party’s first-priority security interest in, and lien on (and right of
recoupment and/or setoff against), such collateral and any and all proceeds
resulting therefrom or from the liquidation thereof.




ARTICLE XIX
Holding and Using of Performance Assurance


Each Party will be entitled to hold Performance Assurance in the form of cash so
long as the credit rating of the senior unsecured debt obligation of the entity
or its guarantor is rated at least BBB- by S&P’s and Baa3 by Moody’s and further
provided that an Event of Default has not occurred and is not continuing with
respect to the Party. If an Event of Default has occurred and is continuing with
respect to a Party or its guarantor (if any) or if a Party or its guarantor, if
any, is not rated or has a rating below the aforesaid standard, then, if it
holds Performance Assurance in the form of cash, it shall be required to
immediately place all such Performance Assurance in the form of cash in an
escrow account with an independent third-party financial institution mutually
acceptable to the Parties.




ARTICLE XX
Early Termination Payment and Remedies


If this Agreement terminates on an Early Termination Date, the Non-Defaulting
Party shall calculate, in a good faith commercially reasonable manner, the
Settlement Amount as of the Early Termination Date as soon as is reasonably
practicable and shall promptly notify the Defaulting Party of the amount
thereof.
“Settlement Amount” means the present value of the single net aggregate amount
for the remaining Term, including any exercised option period, of any Losses,
Costs, and Gains, expressed in United States dollars, which the Non-Defaulting
Party incurs as a result of the early termination of this Agreement in
accordance with Article XVII, including, but not limited to, Losses or Gains
based upon the current Replacement Price of this Agreement, the amounts of any
unpaid invoices, and the amount for Coal delivered but not yet billed. In
calculating the Settlement Amount, the Non-Defaulting Party shall set off all
amounts that are due to the Defaulting Party against such Settlement Amount so
that the Settlement Amount shall




--------------------------------------------------------------------------------




be netted to a single liquidated amount. Any collateral being held by the
Non-Defaulting Party shall be setoff against the amount owed to the
Non-Defaulting Party. If the Defaulting Party is holding collateral posted by
the Non-Defaulting Party, then the Non-Defaulting Party will have the right to
set off that amount against any payment to be made to the Defaulting Party.
The Non-Defaulting Party shall provide the Defaulting Party with an explanation
of how it calculated the Settlement Amount, as well as supporting calculations
and documentation reasonably requested by the Defaulting Party. The
Non-Defaulting Party shall use Commercially Reasonable Efforts to mitigate any
Costs or Losses it is entitled to hereunder. The Defaulting Party shall have the
right to audit (through a third-party independent auditor mutually agreed to by
the Parties) the calculation of all of the Non-Defaulting Party’s Gains, Losses
and Costs.
If the present value of the Non-Defaulting Party’s aggregate Losses and Costs
(net of any amounts due to the Defaulting Party) exceed the present value of its
aggregate Gains, all as finally determined in accordance with the preceding
provisions of this Article XX, the Defaulting Party shall, within five (5)
Business Days of such final determination, pay the Settlement Amount to the
Non-Defaulting Party, including interest thereon at the Interest Rate from the
Early Termination Date until paid in full. If the Defaulting Party disputes the
Non-Defaulting Party’s calculation of the Settlement Amount, the Defaulting
Party will provide its calculations to the Non-Defaulting Party within two (2)
Business Days of receipt of calculation from the Non-Defaulting Party. The
Defaulting Party shall nevertheless pay to the Non-Defaulting Party the
undisputed portion of the Settlement Amount and provide Performance Assurance
for the remaining amount.






ARTICLE XXI
Successors, Assigns, and Assignment


This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and assigns and shall not be assigned or otherwise
conveyed, in whole or in part, by either Party without the prior written consent
of the other Party, except that either Party may without the written consent of
the other Party:


(a) assign to any financing institution or institutions this Agreement or any
monies due or to become due hereunder; and/or


(b) assign or convey any and/or all of its interest in this Agreement to an
Affiliate, provided that, if this Agreement is assigned or otherwise conveyed to
an Affiliate, the assignor or conveying Party shall take all necessary actions,
and shall require its affiliated assignee or affiliated receiving entity, and
any subsequent affiliated assignee(s) and affiliated receiving entity(ies), to
take all necessary actions to prevent a non-Affiliate from acquiring the
assignor’s or conveyor’s rights and obligations pursuant to this Agreement.


No assignment under this Article XXI or conveyance of any interest in this
Agreement shall in any way relieve the assignor or the conveyor from liability
for full performance under this Agreement. Any such affiliated assignee, or
other entity to whom an interest is conveyed (which conveyance must be with
prior written consent of the other Party), shall assume and agree to be bound by
the terms and conditions of this Agreement.


Written consent to one or more assignments shall not be construed as waiving the
necessity of obtaining written consent to other and/or additional assignments.








--------------------------------------------------------------------------------




ARTICLE XXII
Counterparts, Survival and Severability


This Agreement may be executed in several counterparts, each of which is an
original and all of which constitute one and the same instrument. All audit
rights shall survive the termination of this Agreement in full for a period of
two (2) years (except with respect to audit rights as to Third Party Impositions
which shall survive for the applicable statute of limitations, including any
extensions thereof).
Should any provision of this Agreement for any reason be declared invalid or
unenforceable by final and applicable order of any court or regulatory body
having jurisdiction, such decision shall not affect the validity of the
remaining portions, and the remaining portions shall remain in effect as if this
Agreement had been executed without the invalid portion. In the event any
provision of this Agreement is declared invalid, the Parties shall promptly
renegotiate to restore this Agreement as near as possible to its original intent
and effect.






ARTICLE XXIII
Expenses


In addition to the other indemnification rights set forth in this Agreement, the
Defaulting Party will, on demand, defend, indemnify and hold harmless the
Non-Defaulting Party from and against all reasonable out-of-pocket expenses,
including legal costs, incurred by the Non-Defaulting Party by reason of the
enforcement and protection of its rights under this Agreement, including, but
not limited to, costs of collection.




ARTICLE XXIV
Non-Waiver and Duty to Mitigate


No waiver by any Party of any of its rights with respect to any other Party or
with respect to any matter or default arising in connection with this Agreement
shall be construed as a waiver of any subsequent right, matter or default
whether of a like, kind, or different nature. Any waiver shall be in writing
signed by the waiving Party.
Each Party agrees that it has a duty to mitigate damages.
Except as otherwise set forth in this Agreement, nothing contained in this
Agreement shall be construed or constitute either Party as the employee, agent,
partner, joint venturer or contractor of the other Party.
This Agreement is made and entered into for the sole protection and legal
benefit of the Parties, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement.




ARTICLE XXV
Notices


Section 25.1 Shipping Notices.
(a) Following each Shipment, Seller shall provide Buyer with a shipping notice
that includes: (i) this Agreement’s number; (ii) the Plant or other consigned
destination; (iii) the short proximate (Btu per pound, percent moisture, percent
ash, percent sulfur), average analytical results of each Shipment; and (iv)
Seller’s weight determination and the identifying number(s) of each Shipment.
Such notice shall be provided within twenty-four (24) hours after the Coal is
loaded for shipment, or within thirty-six (36) hours should the Shipment be
loaded on a Saturday. Seller’s analysis shall be reported to the recipients
designated by and in the manner specified by Buyer.
(b) Shipping notices shall be sent to the Plant at cv_financial@aep.com, as set
forth in this Agreement, or other plant as requested by Buyer.




--------------------------------------------------------------------------------






    


Section 25.2. Other Notices. All notices, other than shipping notices, required
hereunder shall be sent to the following addresses or such other address
specified in writing by the respective Party from time to time:


For notices to Buyer:
American Electric Power Service Corporation
Attn: Fuel Contract Administration
155 West Nationwide Boulevard, Suite 500
Columbus, OH 43215
Fax: 614-583-1606
E-mail: Contracts_Notices@aep.com


For notices to Seller:
Oxford Mining Company, LLC
c/o Westmoreland Resource Partners, LP
9450 South Maroon Circle
Suite 200
Englewood, CO 80112
Attn: Chief Legal Officer
Fax: 720-354-4564
E-mail: jgrafton@westmoreland.com


Section 25.3. Sending of Notices. All notices required hereunder may be sent by
certified mail, postage prepaid, return receipt requested, nationally recognized
overnight mail or courier, facsimile, electronic means, first class mail or hand
delivery. Notices provided by certified mail, postage prepaid, return receipt
requested, or by overnight mail or courier shall be deemed delivered upon
mailing. Notices provided by facsimile shall be deemed to have been received
upon the sending Party’s receipt of its facsimile machine’s confirmation of a
successful transmission. If the day on which such facsimile is received is not a
Business Day or is after 5:00 p.m. Eastern Prevailing Time on a Business Day,
then such facsimile shall be deemed to have been received on the following
Business Day. Notices delivered by electronic means or hand delivery shall be
deemed delivered by the close of the Business Day on which it was delivered by
electronic means or hand delivery. If delivered by electronic means or hand
delivered after the close of the Business Day, then it shall be deemed received
by the close of the next Business Day.


Section 25.4. Notice Address Changes. A Party may change its address by
providing notice thereof in accordance with this Article XXV.




ARTICLE XXVI
Confidentiality


Neither Party shall disclose, either directly or indirectly, the terms of this
Agreement to a third party without the written consent of the other Party (other
than a Party’s and its Affiliates’ employees, officers, directors, lenders,
counsel, accountants, consultants, agents or prospective purchasers, whose
access is necessary and who have been informed of the confidentiality
restrictions contained in this Agreement), except in order to comply with any
applicable law, order, regulation or exchange rule; provided, each Party shall
notify the other Party of any proceeding of which it is aware which may result
in disclosure and use reasonable efforts to prevent or limit the disclosure.
Notwithstanding anything to the contrary in the previous sentence, the Parties
may disclose to third parties having a direct percentage ownership in a Party
specific terms of this Agreement regarding the current effective Contract Price,
Quality, and provisions related to




--------------------------------------------------------------------------------




liquidated damages. The Parties agree that filings made with the United States
Securities and Exchange Commission shall be exempted from the notice requirement
provided for in the first sentence of this paragraph
“PII” means any information to which a Party and/or its subcontractor(s) is
provided access that could identify an individual either directly or indirectly
including, without limitation, to the individual’s name, credit card numbers,
social security number, biometric, bank account numbers, passport numbers,
computer passwords or health, financial, or employment information and other
individual confidential information.
To the extent that during the performance of this Agreement a Party and/or its
subcontractor(s) acquires access to or encounters any PII, Seller and/or its
subcontractor(s) shall treat such PII as confidential and safeguard such PII
from unauthorized use and disclosure.




ARTICLE XXVII
Entire Agreement, Amendments, and Interpretation


This Agreement and Schedules 2.1 and 2.4 attached hereto and made a part hereof,
constitute the entire agreement between the Parties relating to the subject
matter contemplated by this Agreement and supersedes any prior or
contemporaneous agreements or representations affecting the same subject matter.
The Parties agree that parol or extrinsic evidence may not be used to vary or
contradict the express terms of this Agreement.
No amendment, modification or change to this Agreement shall be enforceable
unless reduced to a writing executed by the Party against whom such amendment,
modification or change is sought to be enforced and shall reference this
Agreement.
The Parties acknowledge that each Party and its counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting Party shall not be
used in interpretation of this Agreement.
All headings for articles and sections herein are for convenience and reference
purposes only. Any capitalized terms used herein and not defined in the article
or section in which it appears shall have the meaning set forth herein under
Definitions.




ARTICLE XXVIII
Governing Law; Waiver of Jury Trial


This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio. Each Party waives its respective right to any jury trial with
respect to any litigation arising under or in connection with this Agreement.
Except as otherwise provided for herein, the provisions of the Ohio UCC shall
apply to this Agreement and any Coal supplied hereunder shall be deemed to be
“goods” for purposes of the Ohio UCC.




ARTICLE XXIX
Venue


Each Party hereby submits to the exclusive jurisdiction of state or federal
courts located in Franklin County, Ohio and all appellate courts therefrom and
waives any objection which it may have at any time to the laying of venue of any
proceedings brought in such court, waives any claim that such proceedings have
been brought in an inconvenient forum, and further waives the right to object,
with respect to such proceedings, that such court does not have jurisdiction
over such Party.




ARTICLE XXX
Imaged Agreement
Any original executed agreement or other related document may be photocopied and
stored electronically (an “Imaged Agreement”). If an Imaged Agreement is
introduced as evidence in any judicial,




--------------------------------------------------------------------------------




arbitration, mediation or administrative proceedings, it shall be considered as
admissible evidence. Neither Party shall object to the admissibility of the
Imaged Agreement on the basis that it was not originated or maintained in
documentary form under the hearsay rule, the best evidence rule, or any other
rule of evidence.




[Remainder of Page Intentionally Left Blank with Signatures on Following Page]






IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
on its behalf by its proper officer thereunder duly authorized, all as of the
day and year first above written.
    


Buyer:                                Seller:    
AEP Generation Resources Inc.                Oxford Mining Company, LLC


/s/ Charles E. Zebula                        /s/ Gregory J. Honish            
signature                            signature
Charles E. Zebula                        Gregory J. Honish            
name (print)                            name (print)
President & COO                        SVP, Operations            
title                                title








SCHEDULE 2.1
APPROVED PRODUCTION SOURCE(S), APPROVED RESERVE(S) OF COAL,
AND DESIGNATED DELIVERY POINT(S)
Approved Production Source(s) and Approved Reserve(s) of Coal:
 
 
 
 
 
Mine Name
All mines of Oxford Mining Company, LLC and its affiliates.
Surface or Underground
Surface
Coal Seam(s)
Various
County(ies)/State
Various in Ohio
MSHA Mine ID No.
Various
 
 
Environmental Permit Nos.
 
 
 



Designated Delivery Point(s):


Plant:
Conesville Plant Units 5 & 6
 









--------------------------------------------------------------------------------




SCHEDULE 2.4
TRANSPORTATION SPECIFICATIONS
TRUCK


The Coal to be delivered hereunder (unless and until otherwise directed by Buyer
as hereinafter provided) shall be properly consigned by Seller to the Plant.
Except as otherwise provided by this Agreement, all Coal shall be delivered
hereunder FOB Plant in trucks provided by, or on behalf of, Seller. Seller shall
accordingly deliver and dump such Coal at the Plant at such time of day and at
such plant location as Buyer may direct, at which time title and risk of loss to
Coal so delivered shall pass to Buyer (all references to “Seller” in these
Transportation Specifications, shall apply additionally to Seller’s trucking
contractor[s], if any, that deliver Coal on Seller’s behalf under this
Agreement). Buyer shall have no obligation to pay for any Coal being delivered
via truck that Buyer determines is in excess of the maximum number of Tons of
Coal that is legally deliverable to the Plant or other consigned destination by
such truck at the time of such delivery in accordance with applicable law.
Seller, at its expense, shall have coverage of the insurance specified below,
which shall be placed with insurance carrier(s) acceptable to Buyer, and shall
maintain this insurance at all times during performance of this Agreement:
1)    Certificate of Insurance:
a.
Commercial general liability insurance with a limit of not less than $1,000,000
each occurrence and aggregate.

b.
Commercial automobile liability insurance with a limit for bodily injury and
property damage of not less than $5,000,000 each accident.

2)    Excess or Umbrella Liability:
a.
Commercial Excess or Umbrella liability with not less than $4,000,000 each
occurrence and aggregate limit.

3)    Worker’s Compensation Certificate:
a.
Coverage for the legal liability of Seller and its subcontractors under the
worker’s compensation laws of the state in which the work is to be performed.

b.
Employer’s liability coverage in an amount not less than $1,000,000 for each
accident shall be included.

Seller also warrants that it is in compliance with the Federal and State Motor
Carrier Safety Acts (Financial Responsibility is USDOT 387.9).
Buyer may prohibit Seller’s trucks from entering the premises of the consigned
destination hereunder until Buyer receives from Seller, two (2) copies each of
acceptable certificates of the insurance coverages stated above. Buyer’s failure
to demand copies of such certificates shall not relieve Seller of the obligation
to continually have in force the insurance coverage stated above. Such
certificates, which shall specifically reference this Agreement’s number
10-62-15-900, shall state that the insurance carrier has issued the policies
providing for the insurance specified herein, that such policies are in force,
and that the insurance carrier will give Buyer thirty (30) days prior written
notice of any material change in, or cancellation of, such policies. If such
insurance policies are subject to any exceptions to the terms specified herein,
such exception shall be explained in full in such certificates. Buyer may, at
its discretion, require Seller to obtain insurance policies that are not subject
to any exceptions. Certificates of insurance shall be sent to the notice address
provided for Buyer in Article XXV.
Buyer may also prohibit any truck from entering the premises of the consigned
destination if the driver of such truck does not abide by Buyer’s instructions
as to Buyer’s safety and other requirements for the operation of such trucks on
such premises.




